            Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
                              (BOSTON DIVISION)

MELISSA MARSHALL                              )
                                              )
                       Plaintiff,             )
                                              )
               -v-                            )       Docket No. - - - - -
                                              )
UNITED STATES OF AMERICA,                     )
                                              )       JURY TRIAL DEMANDED ON
                       Defendant,             )       ALL ISSUES SO TRIABLE


    VERIFIED COMPLAINT SEEKING A DECLARATORY JUDGMENT,
 INJUNCTIVE RELIEF, AND DAMAGES FOR A WRONGFUL LEVY BY THE
         UNITED STATES ON PROPERTY OF THE PLAINTIFF

                                        This Action

       1.      Plaintiff Melissa Marshall (hereinafter "Plaintiff) brings this action

because defendant United States of America (the "United States"), acting through the

Internal Revenue Service (the "IRS"), has wrongfully exercised tax lien rights it claims to

have on any property owned by her father, Michael T. Marshall (hereinafter sometimes

referred to as "Father") by wrongfully filing a lien on property not belonging to her

Father but rather belonging to Plaintiff. Specifically, the United States has filed a Notice

of Federal Tax Lien on Plaintiffs home seeking thereby to secure that property for a tax

debt the IRS alleges that her Father, not Plaintiff, owes for taxes claims to be due and

owing to the IRS.

       2.      Plaintiff owes no taxes to the IRS and therefore the property involved,

which belongs exclusively to her and not to her Father, has been wrongfully subjected to

a lien and encumbered by the IRS. This action seeks remove that improper lien and seeks

attorneys' fees and damages for its having been wrongfully filed.



                                              1
             Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 2 of 9




        3.      This action does not dispute the tax debt allegedly owed by Plaintiffs'

Father to the IRS because that is a separate matter between her Father and the IRS.

Whatever he may owe, if anything, cannot form the basis of a lien being filed on her

property.

                                    Jurisdiction and Venue

        4.      This Court has jurisdiction under 26 U.S.C. §7426(a) because the United

States has wrongfully filed a lien on Plaintiffs primary home, owned exclusively by her,

to secure a tax debt alleged by the IRS to be owed by her Father, who is Michael T.

Marshall, and which tax debt is not owed by Plaintiff. Indeed the IRS does not assert that

Plaintiff is liable for any of the tax debt involved.

        5.      Venue is proper in this Court under Title 28 U.S.C. §1391 since the

property at issue is located within this District, the Defendant is found here, and a

substantial amount of the conduct giving rise to this case occurred within this District..

                                             The Parties

        6.      Plaintiff Melissa Marshall is a resident at 11 Stage Fort Avenue,

Gloucester, Massachusetts.

        7.      Defendant United States acted through its agency, the IRS, to serve the tax

lien involved on the home of Plaintiff thereby causing her home to be encumbered with a

lien for a debt she does not owe.

                           Non-Party, Michael T. Marshall, the Father

        8.      Plaintiffs Father, Michael T. Marshall, is a resident of Gloucester,

Massachusetts living in an apartment located on the Plaintiffs property, which is her

home located at 11 Stage Fort Avenue. The Father is the person who owes the taxes, if




                                               2
            Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 3 of 9



any, which give rise to the filing of the lien on Plaintiffs home. However, he has no

right, title, or other ownership interest in that property which can be the subject of a lien

or levy to cover or pay his debts, whether to the IRS or to any other creditor.

       9.      According to the Notice of Federal Tax Lien which has been filed on the

Plaintiffs property, a copy of which is attached to this Complaint as Exhibit A, the IRS

contends that the Father owes tax debts for the years 2015, 2016, and 2017 totaling

$47 ,562. The IRS makes no claim that Plaintiff owes any part of that tax debt or that she

owes any tax debt at all.

                        The Specific IRS Lien Giving Rise to this Action

        10.    On October 7, 2019 the United States, acting through its agency the IRS,

served the tax lien attached as Exhibit A hereto on the home of Melissa Marshall located

at 11 Stage Fort Avenue in Gloucester, doing so by filing the original of Exhibit A at the

Registry of Deeds for Southern Essex County in Salem, Massachusetts and specifying

that the property against which the lien was being asserted was 11 Stage Fort Avenue,

Gloucester, Massachusetts.

        11.    There is and cannot be any valid claim by the IRS that Plaintiff owes any

tax obligations, much less does she owe the IRS for any tax obligations of her father

arising from the tax years 2015, 2016, and 2017 which are the ones stated in the lien filed

on her property.

        12.     As to her own taxes, she is fully paid up to the current tax year, having

filed all tax returns due and paid all taxes due thereon. Therefore, Plaintiff owes no taxes

to the IRS which could be the subject of an IRS tax lien such as the one the IRS has filed

on her home.




                                               3
           Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 4 of 9




                                          COUNT ONE

                                 (For Declaratory and Injunctive Relief)

        13.     Plaintiff repeats each of the allegations in paragraphs 1 through 12 above

as if fully re-alleged herein.

        14.     There presently exists an actual controversy between Plaintiff and

Defendant United States as to whether the tax lien which is Exhibit A is properly filed on

the property of Plaintiff to secure payment of the tax debt of her Father, Michael T.

Marshall, with Plaintiff contending that her home cannot stand for any such debt or lien

and the United States contending that the lien on the her home is proper.

        15.     Plaintiff therefore asks that this Court declare the rights of the parties and

specifically to declare that the United States has no right to have filed, and has no right to

maintain, any lien on her property and that this Court order the lien currently filed on her

property removed forthwith.

        16.     The continued presence of the lien on her property is causing and will

continue to cause irreparable damage to Plaintiff in that the presence of that lien

wrongfully encumbers the property, wrongfully restrains Plaintiffs ability to transfer or

borrow on said property, and causes injury to her credit. Therefore, this Court should

mandatorily enjoin the IRS to file all necessary paperwork in the registry of deeds

withdrawing and vacating that lien.

                                         COUNT TWO

                                   (For Damages for Wrongful Levy)

        17.     Plaintiff repeats each of the allegations in paragraphs 1 through 16 above

as if fully re-alleged herein.




                                               '4
            Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 5 of 9



        18.    The above described lien is unlawful and its presence has caused Plaintiff

financial harm in amounts to be proven at trial.

        19.    Plaintiff seeks recovery of those damages in this action, along with

interest.

        WHEREFORE, Plaintiff prays for judgment as follows:

        (1)    For a declaratory judgment that the lien is improper and should be ordered

vacated, that the United States be ordered to file papers doing so forthwith, with said

papers stating that state in those papers that the lien was filed in error because the owner

of that property owed no taxes to the IRS;

        (2)    For damages in the amount in the amount to be proved at trial, plus
interest allowable by law;

        (3)    For attorneys' fees and costs of this action; and

        (4)    For such other and further relief as this Court deems proper.

                                              Respectfully Submitted,

                                              MARKHAM & READ,

                                              John J.E. Markham. II
                                              John J.E. Markham, II
                                              (BBO 638679)
                                              One Commercial Wharf West
                                              Boston, MA 02110
                                              (617) 523-6329
                                              jmarkham@markhamread.com
                                              Attorney for PlaintiffMelissa Marshall




                                              5
          Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 6 of 9




                                     VERIFICATION

       I, Melissa Marshall hereby declare that I have read the forgoing verified


complaint and I believe the factual assertions contained in it to be true and correct to the


best of my knowledge and belief.


       I declare under penalty of perj ury under the laws of the United states that the


forgoing is true and correct.


       Executed this   t.f~f January, 2020 in Boston, Massachusetts.

                                               ~  Melissa Marshall




                                              6
 Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 7 of 9




EXHIBIT ''A'' TO THE COMPLAINT
   OF MELISSA MARSHALL




                            7
                        Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 8 of 9


                                18332
                                              Department of the Treasury ~ Internal Revenue Service
Form 668 OO(c)
(Rev. February 2004)                                 Notice of Federal Tax Lien
Area:                                                         Serial Number                           For ODtfonal Use by Recording Office
WAGE & :INVBSTMBN'r AREA #1
Uen Unit Phone: (800) 829-7650
 As provlclecl by secdon 6:121, 6322, and 6323 of die Internal Revenue
                                                                                  383617519
                                                                                                       llmlllllllmmll ·
                                                                                                      SO.ESSEX #522 Bk:37913 Pg:231
 Code, we are slvlna a aodce dtac taxes (includlns Interest and peualdes)                            18/07/2819 03:33 FTL Ps 111
 have been assessed apfnst the followlns-named taxpayer. We have made
 a demand for paJDtent of dds liability, but it remains mtpald. Therefore,
 chere Is a Den In favor of the United States on aD PrwertY and rishts to
 property belonalns to this taxpayer for the amount of dtese taxes, and
 aclclldonal penalties, Interest, mel costs chat may accrue.
Name of Taxpayer MICHAEL T MARSHALL


Residence                ll STAGE FORT AVE
                         GLOUCESTER, MA 01930-4030

   IMPORTANT RELEASE INFORMATION: For each assessment listed below,
   unless notice of the lien Is reflled by the date given In column (e), this notice shall,
   on the day following such date, operate as a certificate of release as deflnBd
   In IRC 6326(a).

                        Tax Period                                      Date of                                        UnP._akl Balance
Kind of Tax                                                           Assessment                                       of~t
       Cal               '(:)I          ldendfylns Number
                                                   (c)                     (d)                                                  (f)
      1040             12/31/2015         XXX-XX-8249              10/01/2018             10/31/2028                            21984.60
      1040             12/31/2016         XXX-XX-8249              03/11/2019             04/10/2029                            12023.44
      1040             12/31/2017         XXX-XX-8249              03/11/2019             04/10/2029                            13554.19




Place of Filing
                             Registry of Deeds
                             Southern Essex County                                                       Total     $            47562.23
                             Salem, MA 01970

                                                                                                                                      , on this,


the          26th day of _s_e_p_t_e_mb_e_r,              2019

Signature                                                                 Title
                                                                          ACS W&:I                                           11-00-0000
                                                                           (800) 829-7650
       CNOTE: Certificate of officer authorized by Jaw to take acknowledgment is not aasentfal to the validity of Notice of Federal Tax Den
       Rev. Rul. 71.486, 1971 - 2 C.B. 409)                                                                      Form 668(Y)(c) (Rev. 2-2004)
                                                     Put 1 ·Kept By ltecardlna Office                                       CAT. NO 60026X
                        Case 1:20-cv-10166 Document 1 Filed 01/27/20 Page 9 of 9

          Pursuant to, Massachusetts General Laws, Chapter 62C, section' 50, the Department of Revenue (DOR)
          has placed a lien in favor of the Commonwealth of Massachusetm upon all property and rights to property
          belonging to the taxpayer(s) identified below for assessed and unpaid taxes, interest and penalties.

          After 10 years and 30 days from the date of each assessment listed below, this notice shall operate as a
          Release of Massachusetts Tax Lien, unless a Notice of Massachusetts Tax Lien has been refiled.

          ITaxpayer Information
          Taxpayer Name                                                                                       MICHAEL MARSHALL
          Social Security Number                                                                                         XXX-XX-8249
          Address                                                                                              '11 STAGE FORT AVE
                                                                                                     GLOUCESTER MA 01930-4030

          ILien Info,;,atiiJn  '
          Registiy ofDeeds Location                                                                               ESSEX, SALEM, MA
          Secretary of State Office Location                                                                             BOSTON,MA
          Lien Identification Number                                                                                               41338

                                   .....
I   Am        Aeb,u'nt Type           ASsess Date                  Amount 'Due7 ·MA m         Account Type     Assest Date            AmountDu~
-:-:-:-=~-=P~ers-o-nal-=-=-In-c----=o=-s-~23:-:-2:"::'0~18:-------:::s=-3,6=7~4.~5
                                                                                 1 J8166713   Personalrnc      01-14-2019               $5,441.62




                                                                                                             ·Imlllnllm/111111      IIIII  -
                                                                                                               SO.ESSEX #247 Bk:37728 Pg:273
                                                                                                              08/BS/2019 11:02 NML Ps 111




           ~~([ann~
           Deputy Commissioner
                                                                                                     Total Amount Due:
